number release date id office uilc cca-992160-08 ------------------------- from ---------------- sent date to ------------------------------------------ cc -------------------------------------- subject ----------------- -------- here's the email response i received from ----------------in -------------- he suggests that you also coordinate with ---------to see if they agree with his analysis let us know if you need anything else -------- issues whether sub can be disregarded as a corporation in ------- and therefore deemed to liquidate whether parent sold sub stock to foreign corp in late -------- facts parent purchased all of the stock of sub in ------- parent and sub filed consolidated_returns in ------- the business operations of sub were terminated at this time sub was insolvent subsequently the assets of sub which included inventory equipment and real_estate were sold by sub during ------- the sale proceeds were used to pay a portion of the secured bank loans which were related to the assets sold since sub's termination of its operations and the sale of its assets sub has acquired no assets and has conducted no business operations in late ------- a time subsequent to the sale of sub assets foreign corp puchased sub from parent for a nominal amount of -----dollar_figure there was no stock purchase agreement relating to the sale of sub stock between parent and foreign corp a letter of intent evidencing the sale of sub stock dated -------------------was executed by foreign corp and signed by parent's president law and analysis courts ordinarily will not diregard the corporate entity if the entity has any business_purpose or substantial business activity 319_us_436 morevover the tax_court has held that a showing of substantial business activity in the post-incorporation period was sufficient even if the corporation was organized to obtain tax advantages for the shareholder employee daniel f 77_tc_1014 affd 723_f2d_58 10th cir substantial business activity seems to require little if anything more than the observance of bookeeping formalities and similar nonburdensome practices in executing contracts maintaining a separate bank account and holding property in the corporate name however if these formalities are not met by the corporate entity there is a strong argument that the existence of that corporate entity can be disregarded furthermore an active corporation can become a dummy_corporation when it ceases to have business activity or purpose see 568_f2d_1233 6th cir purported sale of s_corporation stock treated as indirect distribution of assets to shareholders where corporation no longer served any business_purpose whether or not corporation can be disregarded as corporate entity is a purely factual determination in the instant case sub completely terminated its existence in ------- sub sold all its assets and tendered the proceeds to the bank to pay off the bank loans sub subsequent to that time has conducted no business and has held no assets it could be argued that upon sub's complete termination of existence in ------- sub should be disregarded as a corporation and therefore deemed to liquidate and cease to exist for all purposes on that date therefore because sub would be deemed to liquidate in -------- there could be no subsequent sale by parent of sub stock to foreign corp in late -------
